Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 1 of 21 Page ID #:652




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2   Including Professional Corporations
      JENNIFER G. REDMOND, Cal. Bar No. 144790
    3 jredmond@sheppardmullin.com
      Four Embarcadero Center, 17th Floor
    4 San Francisco, California 94111
      Telephone: (213) 434-9100
    5 Facsimile: (213) 434-3947
    6 ISAIAH Z. WEEDN, Cal. Bar No. 229111
      iweedn@sheppardmullin.com
    7 650 Town Center Drive, 10th Floor
      Costa Mesa, California 92626
    8 Telephone: (714) 513-5100
      Facsimile: (714) 428-5989
    9
      Y. DOUGLAS YANG, Cal. Bar No. 307550
   10 dyang@sheppardmullin.com
      333 South Hope Street, 43rd Floor
   11 Los Angeles, California 90071-1422
      Telephone: (213) 620-1780
   12 Facsimile: (213) 620-1398
   13 Attorneys for Plaintiffs
      FIRST FOUNDATION INC. and
   14 FIRST FOUNDATION ADVISORS
   15
                                    UNITED STATES DISTRICT COURT
   16
                   CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   17
   18 FIRST FOUNDATION INC., a                    Case No. 8:20-cv-00359-DOC-KES
      Delaware Corporation; and FIRST
   19 FOUNDATION ADVISORS, a                      PLAINTIFFS’ CLOSING BRIEF
      California Corporation,                     RE: PRELIMINARY INJUNCTION
   20
   21                     Plaintiffs,
   22            v.
                                                  Complaint Filed: February 21, 2020
   23 THOMAS MUNSON GIDDINGS, an
      individual; and LOUIS PANCOAST
   24 ABEL, an individual,
   25                     Defendants.
   26
   27
   28

        SMRH:4826-3028-0886.3
                                                -1-                   PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 2 of 21 Page ID #:653




    1                                             TABLE OF CONTENTS
    2 I.         INTRODUCTION/SUMMARY OF EVIDENCE............................................ 5
    3 II.        PLAINTIFFS ESTABLISHED ALL NECESSARY ELEMENTS FOR
                 THIS COURT TO ISSUE A PRELIMINARY INJUNCTION ........................ 7
    4
                 A.       Plaintiffs Have Established That Defendants Have
    5                     Misappropriated, And Threaten To Misappropriate, Plaintiffs’
                          Trade Secrets ........................................................................................... 8
    6
                          1.       FFA’s Confidential Client And Employee Information
    7                              Qualify As Protectable Trade Secrets........................................... 9
    8                     2.       Plaintiffs’ Trade Secrets Have Independent Economic
                                   Value And Plaintiffs Take Reasonable Steps Toward
    9                              Protecting Their Trade Secrets ................................................... 12
   10                     3.       Defendants Have Misappropriated, And Continue To
                                   Threaten To Misappropriate Plaintiffs’ Trade Secrets ............... 13
   11
                 B.       Plaintiffs Have Shown They Will Suffer Irreparable And
   12                     Immediate Harm If The Court Declines To Issue A Preliminary
                          Injunction .............................................................................................. 16
   13
                 C.       The Balance of Equities Clearly Favor Enjoining Defendants............. 17
   14
                 D.       Enjoining Defendants Is In The Public Interest .................................... 18
   15
        III.     PLAINTIFFS’ REQUESTED INJUNCTIVE RELIEF .................................. 19
   16
        IV.      CONCLUSION ............................................................................................... 20
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        SMRH:4826-3028-0886.3
                                                                    -2-                                 PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 3 of 21 Page ID #:654




    1                                            TABLE OF AUTHORITIES
    2                                                                                                                      Page(s)
    3 Federal Cases
    4 AlterG, Inc. v. Boost Treadmills LLC
         388 F. Supp. 3d 1133 (N.D. Cal. 2019).................................................................. 9
    5
    6 Am. Trucking Ass’ns Inc. v. City of L.A.
         559 F.3d 1046 (9th Cir. 2009) ................................................................................ 8
    7
      Chartwell Staffing Servs. Inc. v. Atl. Sols. Grp. Inc.
    8
         No. 819CV00642JLSJDE, 2019 WL 2177262 (C.D. Cal. May 20,
    9    2019) ..................................................................................................................... 16
   10 Hat World, Inc. v. Kelly
   11   No. S-12-01591, 2012 WL 3283486 (E.D. Cal. Aug. 10, 2012) ......................... 17
   12 Henry Schein, Inc. v. Cook
   13   191 F. Supp. 3d 1072 (N.D. Cal. 2016)................................................................ 18

   14 L.A. Mem’l Coliseum Comm’n v. Nat’l Football League
         634 F.2d 1197 (9th Cir. 1980) .............................................................................. 18
   15
   16 Language Line Servs., Inc. v. Language Servs. Assoc., LLC
         No. C 10-02605 (JW), 2010 WL 2764714 (N.D. Cal. July 13, 2010) ................. 17
   17
      MAI Sys. Corp. v. Peak Computer, Inc.
   18    991 F.2d 511 (9th Cir. 1993) .................................................................................. 9
   19
      Pac. Aerospace & Elec., Inc. v. Taylor
   20    295 F. Supp. 2d 1188 (E.D. Wash. 2003) ............................................................ 16
   21 Pellerin v. Honeywell Int’l, Inc.
   22    877 F. Supp. 2d 983 (S.D. Cal. 2012) .................................................................... 9
   23 Pyro Spectaculars N., Inc. v. Souza
   24    861 F. Supp. 2d 1079 (E.D. Cal. 2012) ................................................................ 18

   25 Vinyl Interactive, LLC v. Guarino
         No. C 09-0987 (CW), 2009 WL 1228695 (N.D. Cal. May 1, 2009) ................... 17
   26
   27 Wyndham Resort Dev. Corp. v. Bingham
         No. 2:10-cv-01556-(GEB-KJM), 2010 WL 2740158 (E.D. Cal. July
   28    9, 2010) ................................................................................................................. 17
         SMRH:4826-3028-0886.3
                                                                     -3-                                  PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 4 of 21 Page ID #:655




    1 State Cases
    2 Bancroft–Whitney Co. v. Glen
    3   64 Cal. 2d 327 (1966) ............................................................................................. 9
    4 Central Valley General Hosp. v. Smith
        162 Cal. App. 4th 501 (2008) ............................................................................... 14
    5
    6 Courtesy Temp. Serv., Inc. v. Camacho
        222 Cal. App. 3d 1278 (1990) ........................................................................ 10, 11
    7
      FLIR Systems, Inc. v. Parrish
    8
        174 Cal. App. 4th 1270 (2009) ............................................................................. 14
    9
      Morlife, Inc. v. Perry
   10   56 Cal. App. 4th 1514 (1997) ......................................................................... 15, 16
   11
      Whyte v. Schlage Lock Co.
   12   101 Cal. App. 4th 1443 (2002) ............................................................................... 9
   13 Docketed Cases
   14
      Ernest & Ernest
   15    247 Cal. App. ........................................................................................................ 17
   16 Gable-Leigh, Inc. v. N. Am. Miss
   17   No. CV 01-01019 ................................................................................................... 9
   18 Federal: Statutes, Rules, Regulations, Constitutional Provisions
   19 18 U.S.C. § 1839(5) ..................................................................................................... 9
   20
      Defend Trade Secrets Act ............................................................................................ 9
   21
      State: Statutes, Rules, Regulations, Constitutional Provisions
   22
   23 California Uniform Trade Secrets Act......................................................................... 9
   24 CUTSA ............................................................................................................ 9, 11, 18
   25
   26
   27
   28

         SMRH:4826-3028-0886.3
                                                                   -4-                                PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 5 of 21 Page ID #:656




    1 I.         INTRODUCTION/SUMMARY OF EVIDENCE
    2            The evidence presented to the Court established that defendants Thomas
    3 Giddings and Louis Abel (collectively, “Defendants”) were plotting to use plaintiff
    4 First Foundation Advisors’ (“FFA”) trade secrets to raid FFA’s clients and
    5 employees. (See Exs. A; B). In service of what Defendants refer to as their
    6 “project,” Defendants resolved to (and did) induce FFA’s employees to unwittingly
    7 compile for them private, confidential information concerning FFA’s clients, which
    8 FFA developed at great expense. (See Ex. A, ECF 19-1 at p. 5 (“We need to do a
    9 deep dive analysis on our assets and revenue, who internally is tied to clients to the
   10 new firm. Need spreadsheet showing revenue and fee schedules tied to every
   11 relationship[.] TG asked Brianna for info. Learn how to pull revenue in APX[.]”
   12 (italics handwritten by Defendant Louis Abel); and see e.g., Exs. O; K).
   13            Defendants used FFA’s confidential information to create a targeted list of
   14 clients to raid for their competing business, ranked from A to C. (Ex A., ECF 19-1 at
   15 pp. 8-14). The client ranking list also included a wide variety of client information
   16 that Defendants only had access to by virtue of their employment with FFA,
   17 including the clients’ assets under management, risk tolerance, brokers and other
   18 professionals, upcoming liquidity events, relationships with other FFA employees,a
   19 and other client data compiled at great expense to FFA. (See e.g., Ex. A, ECF 19-1
   20 pp. 8 (“Considering adding $5.5 million in closed end funds and 1031 exchange.”),
   21 9 (“His primary concern will be his FFB mortgage which FFB did not provide any
   22 huge favors for him…House on the market for $24 million.”), 10 (“Cash
   23 management portfolio at 10 bps.” and “He may have a large liquidity event when he
   24 sells his company.”), and 11 (“He is in the process of selling his house and we may
   25 see an influx of $2 million.”)). Defendants intended to use this treasure trove of
   26 information, which FFA paid its employees (including Defendants) to cultivate, to
   27 give themselves an unfair head-start in their efforts to compete with FFA.
   28

        SMRH:4826-3028-0886.3
                                                   -5-            MOPA ISO SECOND APPLICATION FOR TRO
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 6 of 21 Page ID #:657




    1            Defendants contend that they never actually executed the competing busines
    2 plan and submitted sworn declarations stating that “as of September 2019, [they]
    3 had decided not leave FFA …” and that prior to their termination on February 18,
    4 2020, they “had no specific plans for leaving FFA at all.” (Ex. L, ¶ 15; Ex. N, ¶ 14).
    5 But the encrypted WhatsApp messages recovered from Mr. Abel’s phone tell a
    6 much different story, with the Defendants exchanging messages about their plan to
    7 raid employees and clients using FFA trade secrets up until February 2020. (See Ex.
    8 J, pp. 176 (Abel on 12/30/19: “This project in general is my New Year’s
    9 resolution”), 177 (Abel on 1/3/20: “Let’s refocus in 2020 in [sic] our project. I
   10 suggest we meet or do a call maybe once per week and assign each other projects.”),
   11 178 (Giddings on 1/22/20: “I am scheduled to have a call with Tracy Kuntz on
   12 Friday…This the group with $800 million in Orange County. Also was referred to
   13 another group with $400 million.” Also Giddings on 1/22/20: “I am nervous about
   14 the word getting out that you and I are looking to leave...”), 179 (Abel on 1/23/20: “I
   15 agree with being careful about the word getting out about us.”)). Defendants seem
   16 to think that because they were caught and fired before they could execute their
   17 plan, no injunction should issue and they are entitled to proceed to compete with
   18 FFA as if nothing has occurred. (See Ex. I). As further detailed below, they are
   19 mistaken.
   20            Defendants would like the Court to believe they alone were responsible for
   21 the client relationships developed at FFA – that their personal relationships with
   22 clients are not protectable- but they conveniently fail to acknowledge the teams of
   23 FFA employees who provided critical assistance in developing these relationships.
   24 Defendant Giddings bragged about how he has a personal relationship with every
   25 single client of FFA, but admitted that FFA provided him with nearly a $100,000
   26 client development expenditure account in 2019 alone. Put simply, Defendants
   27 could not have obtained or maintained the client relationships they are now trying to
   28 steal but for the infrastructure and support system provided by Plaintiffs. It is

        SMRH:4826-3028-0886.3
                                                   -6-                     PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 7 of 21 Page ID #:658




    1 Plaintiffs who undertook the heavy lifting and financial risk associated with
    2 developing these clients. Defendants are now trying to take that hard work and
    3 claim it for themselves.
    4            This is not a case of fair competition, whereby an employee leaves, properly
    5 notifies clients of his new affiliation, and clients elect to follow the employee. To
    6 the contrary, Defendants’ conduct includes extensive preparations to compete with
    7 FAA using FFA’s trade secrets while Defendants were fiduciaries of FFA and
    8 submission of what are, at best, misleading sworn declarations to the Court
    9 concerning those preparations. Under these circumstances, Defendants should not
   10 be afforded the benefit of the doubt and their protestations of future good behavior
   11 cannot be believed. More specifically, their assertions that they no longer possess
   12 FFA’s trade secrets and will not use those trade secrets to compete with FFA simply
   13 are not credible. Moreover, Defendant Giddings admitted in court that he retains
   14 extensive client data in his memory. Further, Defendant Giddings’ former
   15 Executive Assistance regularly provided him with a hard copy of a spreadsheet
   16 containing FFA’s most sensitive client data compilations. (Ex. K). His claim that
   17 he did not retain any copies of this spreadsheet is simply not credible in light of his
   18 and Defendant Abel’s repeated obfuscations and outright lies.
   19            Plaintiffs need the Court’s protection in the form of a sufficiently restrictive
   20 preliminary injunction to ensure that the Defendants are not given free reign to
   21 exploit their knowledge of FFA’s trade secrets to unfairly and unlawfully compete
   22 with FFA.
   23 II.        PLAINTIFFS ESTABLISHED ALL NECESSARY ELEMENTS FOR
   24            THIS COURT TO ISSUE A PRELIMINARY INJUNCTION
   25            The Court should issue a preliminary injunction, as Plaintiffs FFA and First
   26 Foundation Inc. (“FFI” and collectively, “Plaintiffs”) have established that they are
   27 likely to succeed on the merits of showing that Defendants have misappropriated,
   28 and threaten to continue to misappropriate, Plaintiffs’ trade secrets; that Plaintiffs

        SMRH:4826-3028-0886.3
                                                     -7-                       PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 8 of 21 Page ID #:659




    1 are likely to suffer irreparable harm in the absence of preliminary injunctive relief;
    2 that the balance of equities tips in Plaintiffs’ favor; and that an injunction against
    3 Defendants is in the public interest. Am. Trucking Ass’ns Inc. v. City of L.A., 559
    4 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter v. Nat. Res. Def. Council, Inc., 555
    5 U.S. 7, 21 (2008)).
    6            The trade secrets at issue in this case (known thus far) include:
    7                 • Compilation of client names and contact information.
    8                 • Compilation of client data, including assets under management,
    9                     investment profiles, risk tolerance, assets and liabilities, banking
   10                     relationships, professional relationships, trust terms, financial plans,
   11                     upcoming liquidity events, financial considerations, and additional
   12                     client-specific data.
   13                 • Client fee revenue and negotiated fee schedules.
   14                 • Employee compensation packages, employee relationships with clients.
   15
   16            A.       Plaintiffs Have Established That Defendants Have
   17                     Misappropriated, And Threaten To Misappropriate, Plaintiffs’
   18                     Trade Secrets
   19            The evidence presented before the Court establishes in no uncertain terms
   20 that:
   21            (1) confidential FFA client information, including assets under management
   22 (“AUM”), client contact information, upcoming liquidity events, negotiated fee
   23 schedules, investment/trading strategies, risk tolerance, assets, liabilities, expenses
   24 and investment custodians (such as Schwab or TD Ameritrade) is the property of
   25 Plaintiffs and qualifies as a protectable trade secret;
   26            (2) confidential FFA employee information, such as their compensation
   27 packages, terms of employment, and special relationships with clients, is the
   28 property of Plaintiffs and qualifies as a protectable trade secret;

        SMRH:4826-3028-0886.3
                                                       -8-                       PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 9 of 21 Page ID #:660




    1            (3) Defendants misappropriated this information by acquiring and using this
    2 information in furtherance of their plan to establish a competing business; and
    3            (4) Defendants continue to threaten to misappropriate this information by
    4 using Plaintiffs’ trade secrets to solicit FFA’s clients and employees.
    5 See Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 988 (S.D. Cal. 2012)
    6 (setting forth the elements of a claim for misappropriation of trade secrets under the
    7 California Uniform Trade Secrets Act (“CUTSA”)); AlterG, Inc. v. Boost Treadmills
    8 LLC, 388 F. Supp. 3d 1133, 1144 (N.D. Cal. 2019) (recognizing the elements of a
    9 claim under the Defend Trade Secrets Act (“DTSA”), which has substantially
   10 similar elements to that of a CUTSA claim) (citing Alta Devices, Inc. v. LG Elecs.,
   11 Inc., 343 F. Supp. 3d 868, 877 (N.D. Cal. 2018) (citation omitted)); 18 U.S.C. §
   12 1839(5) (defining “misappropriation” in the context of trade secrets).
   13                     1.    FFA’s Confidential Client And Employee Information
   14                           Qualify As Protectable Trade Secrets
   15            Non-public, confidential information compiled about FFA’s clients is a
   16 protectable trade secret as a matter of law. There is simply no dispute on this point
   17 among the federal courts in the Ninth Circuit. See MAI Sys. Corp. v. Peak
   18 Computer, Inc., 991 F.2d 511, 521 (9th Cir. 1993) (customer database qualifies as a
   19 trade secret); Gable-Leigh, Inc. v. N. Am. Miss, No. CV 01-01019 MMM(SHX),
   20 2001 WL 521695, at *16 (C.D. Cal. Apr. 13, 2001) (customer list qualified for trade
   21 secret protection); Whyte v. Schlage Lock Co., 101 Cal. App. 4th 1443, 1454–56
   22 (2002) (cost and pricing information not readily known in the industry may
   23 constitute trade secret). Similarly, non-public, confidential information concerning
   24 a company’s employees qualifies as a protectable trade secret. See Bancroft–
   25 Whitney Co. v. Glen, 64 Cal. 2d 327, 351–52 (1966) (unpublished list of salaries
   26 paid by a corporation to its employees was considered confidential information).
   27            The evidence presented to the Court establishes that the client and employee
   28 information Plaintiffs seek to protect is the work product of FFA, and is not

        SMRH:4826-3028-0886.3
                                                   -9-                     PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 10 of 21 Page ID #:661




    1 available to the public. At the Court’s March 3, 2020 hearing, FFA President John
    2 Hakopian (“Hakopian”) testified that the client sales process at FFA generally
    3 requires multiple in-person meets that span over multiple months at a cost of tens of
    4 thousands of dollars. Hakopian also testified that, contrary to Defendants’
    5 representations that they did all of the work in obtaining new clients, FFA’s client
    6 sales process involves an interdisciplinary team of highly-qualified and highly-
    7 compensated professionals, including the lead investment strategist (which, during
    8 Defendants’ employment, was either Hakopian or Defendant Abel), wealth advisors,
    9 tax professionals, and others, who work in a collaborative manner to source new
   10 client business. (See also Declaration of John Hakopian (“Hakopian Decl.”), ECF
   11 6-2 at ¶¶ 6-8). Notably, Hakopian testified that FFA utilizes customized investment
   12 strategies for each client, and that special, non-standard fee schedules are negotiated
   13 with many of the clients.
   14            In response, Defendants appear to argue that (1) FFA’s confidential
   15 information concerning its clients is not a protectable trade secret because that
   16 information is known to the clients themselves; and (2) FFA’s standard fee schedule
   17 is publicly available, and therefore all information concerning all of FFA’s
   18 negotiated, non-standard fee schedules are not protectable trade secrets. These
   19 arguments have been repeatedly rejected by the courts.
   20            The factual scenario before the Court is functionally identical to that faced by
   21 the California Court of Appeal in Courtesy Temp. Serv., Inc. v. Camacho, 222 Cal.
   22 App. 3d 1278 (1990) (“Courtesy”). In Courtesy, the plaintiff, a temporary
   23 employment agency, provided various companies with temporary workers. The
   24 defendants, former employees of the agency, admitted scheming to form a
   25 competitive business and compiled a list of the agency's major customers while
   26 employed by the agency. The agency sued the defendants for unfair trade practices
   27 and injunctive relief for setting up a competing agency. The trial court refused to
   28 enjoin the defendants’ use and disclosure of the information.

        SMRH:4826-3028-0886.3
                                                   -10-                      PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 11 of 21 Page ID #:662




    1            The Courtesy court reversed the trial court ruling denying the injunction,
    2 concluding the customer list was a protectable trade secret under CUTSA. In
    3 reaching this conclusion, the Courtesy court noted that CUTSA and case law
    4 “establish that a customer list procured by substantial time, effort, and expense is a
    5 protectable trade secret.” Courtesy, 222 Cal. App. 3d at 1287. Such a list is a
    6 protectable trade secret even if the list contains information available to the public
    7 or competitors: “[E]ven if the customers' names could be found in telephone or trade
    8 directories, such public sources ‘ “would not disclose the persons who ultimately
    9 made up the list of plaintiff's customers.” ’ [Citation.] It is the list of persons who
   10 actually purchase Courtesy's services that constitute confidential information.”
   11 Courtesy, 222 Cal. App. 3d at 1288.
   12            The Courtesy court thus concluded that “[h]ere, the evidence established that
   13 Courtesy's customer list and related information was the product of a substantial
   14 amount of time, expense and effort on the part of Courtesy. Moreover, the nature
   15 and character of the subject customer information, i.e., billing rates, key contacts,
   16 specialized requirements and markup rates, is sophisticated information and
   17 irrefutably of commercial value and not readily ascertainable to other competitors.
   18 Thus, Courtesy's customer list and related proprietary information satisfy the first
   19 prong of the definition of ‘trade secret’ under section 3426.1.” Courtesy, 222 Cal.
   20 App. 3d at 1288. Likewise, here, Defendants’ arguments fail as a matter of law.
   21            As an initial matter, FFA’s standard fee schedule, which is available to the
   22 public, is not the type of information Plaintiffs seek to protect. Rather, one of the
   23 trade secrets that Plaintiffs seek to protect are the non-public, negotiated fee
   24 schedules. FFA’s standard fee schedule is akin to the Manufacturer Suggested
   25 Retail Price (“MSRP”) of a vehicle. The MSRP of a given car model sold
   26 throughout the United States is identical – so why do consumers hunt for the best
   27 deal they can get? Because car dealers can – and regularly do – compete with each
   28 other to offer purchase prices below that of the MSRP. Similarly, FFA offers non-

        SMRH:4826-3028-0886.3
                                                   -11-                      PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 12 of 21 Page ID #:663




    1 public negotiated fee schedules to its clients. Both Defendant Giddings and
    2 Hakopian testified that negotiated fee schedules are not available to the public.
    3            Second, Plaintiffs do not dispute that a client can share whatever they want
    4 with whomever they want. That freedom, however, belongs to the client – not to the
    5 trusted custodians of that information. The fact that a client can choose to disclose
    6 confidential information does not obviate the trade secret status covering the
    7 compilation of client data. Taken to its logical end, Defendants’ position would
    8 mean that customer information can never qualify as a trade secret; this position has
    9 no basis in the law and should be rejected out of hand.
   10                     2.    Plaintiffs’ Trade Secrets Have Independent Economic Value
   11                           And Plaintiffs Take Reasonable Steps Toward Protecting
   12                           Their Trade Secrets
   13            It is undisputed among the parties that the information Plaintiffs assert are
   14 trade secrets retain independent economic value. As Hakopian testified at the March
   15 3, 2020 hearing, FFA expends significant resources in developing and obtaining the
   16 confidential client information at issue. Hakopian testified that the client sales
   17 process at FFA generally requires multiple in-person meets that span over multiple
   18 months, at a cost to FFA that ranges in the tens of thousands of dollars. The trade
   19 secrets Plaintiffs seek to protect are so valuable that, as Hakopian testified, should a
   20 competitor (like Defendants) have knowledge about this client data, the competitor
   21 would have the ability to shorten the sales process to FFA’s clients at a significantly
   22 reduced cost. (See also Hakopian Decl., ECF 6-2 at ¶¶ 6-8).
   23            Similarly, it is undisputed that confidential information concerning how much
   24 FFA compensates its employees, and/or what client relationships FFA employees
   25 hold, has independent economic value. Defendants could easily use such
   26 information to raid FFA’s workforce and assemble a team that would be most likely
   27 to convince a client to transfer its business away from FFA, based on the team’s
   28 familiarity with the client’s business. (Hakopian Decl., ECF 6-2 at ¶¶ 13-15).

        SMRH:4826-3028-0886.3
                                                    -12-                      PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 13 of 21 Page ID #:664




    1                     3.    Defendants Have Misappropriated, And Continue To
    2                           Threaten To Misappropriate Plaintiffs’ Trade Secrets
    3            The evidence presented by Plaintiffs – and admitted to by Defendants under
    4 examination –demonstrates conclusively that Defendants not only misappropriated
    5 Plaintiffs’ trade secrets, but also continue to threaten to misappropriate them.
    6            The documents in this case tell the story: For over a year, Defendants have
    7 surreptitiously, and through deception of FFA’s employees, compiled private,
    8 confidential information concerning FFA’s clients, which FFA developed at great
    9 expense. (See Ex. A, ECF 19-1 at p. 5 (“We need to do a deep dive analysis on our
   10 assets and revenue, who internally is tied to clients to the new firm. Need
   11 spreadsheet showing revenue and fee schedules tied to every relationship[.] TG
   12 asked Brianna for info. Learn how to pull revenue in APX[.]” (italics handwritten
   13 by Defendant Louis Abel); and see e.g., Exs. O; K).
   14            Defendants admitted that armed with FFA’s confidential information, they
   15 created a list of clients to target for their “project,” ranked from A to C in order of
   16 how successful they thought they would be in taking the clients with them to their
   17 new competing business. (Ex A., ECF 19-1 at pp. 8-14). The list also included a
   18 wide variety of information Defendants only had access to as FFA employees,
   19 including the clients’ assets under management, brokers and other professionals,
   20 upcoming liquidity events, and relationships with other FFA employees. (See e.g.,
   21 Ex. A, ECF 19-1 pp. 8 (“Considering adding $5.5 million in closed end funds and
   22 1031 exchange.”), 9 (“His primary concern will be his FFB mortgage which FFB
   23 did not provide any huge favors for him…House on the market for $24 million.”),
   24 10 (“Cash management portfolio at 10 bps.” and “He may have a large liquidity
   25 event when he sells his company.”), and 11 (“He is in the process of selling his
   26 house and we may see an influx of $2 million.”).) Defendants intended to use this
   27 treasure trove of information, which FFA paid its employees (including Defendants)
   28 to cultivate, to give them a head-start in their efforts to compete with FFA. At the

        SMRH:4826-3028-0886.3
                                                   -13-                    PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 14 of 21 Page ID #:665




    1 March 3 hearing, Defendant Abel admitted that he and Defendant Giddings had
    2 been in discussions with at least two of FFA’s competitors during the time period
    3 that Defendants secretly gathered FFA’s confidential client information: Yosemite
    4 Capital Management and Miracle Mile Advisors, and it appears from Exhibit B that
    5 Defendants shared client data with these competitors of FFA.
    6            The Court should not believe Defendants’ contention that they abandoned
    7 their plans to use FFA’s trade secrets to compete with FFA. The WhatsApp
    8 messages between Defendants tell the truth: Defendants took significant steps
    9 toward starting their own competitive venture, unfairly based upon Plaintiffs’ trade
   10 secrets, right up until the day of their respective terminations. (See Ex. J, pp. 176
   11 (Abel on 12/30/19: “This project in general is my New Year’s resolution”), 177
   12 (Abel on 1/3/20: “Let’s refocus in 2020 in [sic] our project. I suggest we meet or do
   13 a call maybe once per week and assign each other projects.”), 178 (Giddings on
   14 1/22/20: “I am scheduled to have a call with Tracy Kuntz on Friday…This the group
   15 with $800 million in Orange County. Also was referred to another group with $400
   16 million.” Also Giddings on 1/22/20: “I am nervous about the word getting out that
   17 you and I are looking to leave...”), 179 (Abel on 1/23/20: “I agree with being careful
   18 about the word getting out about us.”)).
   19            These bad acts – breaches of fiduciary duty, violation of the Code of Ethics,
   20 unauthorized access to data, and many more – are more than sufficient evidence to
   21 support Plaintiffs’ claim of threatened misappropriation. See FLIR Systems, Inc. v.
   22 Parrish, 174 Cal. App. 4th 1270, 1280 (2009) (holding that threatened
   23 misappropriation is manifested by words or conduct); Central Valley General Hosp.
   24 v. Smith, 162 Cal. App. 4th 501, 527-28 (2008) (a showing that defendant has
   25 “misused or disclosed some of those trade secrets in the past” or has an intent to use
   26 trade secrets in the future supports a claim for threatened misappropriation). Here,
   27 Defendant Giddings admitted under oath that Defendants intended to use the client
   28 data contained in the client ABC ranking that they compiled to compete with FFA.

        SMRH:4826-3028-0886.3
                                                   -14-                     PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 15 of 21 Page ID #:666




    1 This admission alone is sufficient to support an injunction based on threatened
    2 misappropriation.
    3            Caught with their hands in the cookie jar, Defendants present a “nothing to
    4 see here” defense and argue that because they were caught and fired before they
    5 could execute their plan to use trade secrets to raid FFA’s clients and employees,
    6 they are entitled to proceed to compete with FFA as if nothing has occurred. (See
    7 Ex. I). Indeed, Defendants are so brazen in their unfounded belief that they are
    8 entitled to solicit FFA’s clients regardless of their prior bad acts that they have
    9 contacted more than a dozen FFA clients since their February 18, 2020 termination.
   10 Defendants further claim that Defendant Giddings had “personal relationships” with
   11 all of FFA’s clients on the ABC client ranking list, and therefore he – not FFA – is
   12 entitled to know, use, and take with him their confidential information. This
   13 argument has no merit whatsoever.1
   14            In Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514 (1997) (“Morlife”), the
   15 defendant employees of a roofing company resigned and joined a competitor. Upon
   16 leaving Morlife, one of the defendant employees took business cards of Morlife’s
   17 clients that the defendant employee had collected during his employment with
   18 Morlife and the defendant employees used those cards to help them solicit Morlife's
   19 clients. Id. at 1524. The trial court determined that Morlife's customer list was “ ‘a
   20 compilation, developed over a period of years, of names, addresses, and contact
   21 persons, containing pricing information and knowledge about particular roofs and
   22 roofing needs of customers using its services.’” Id. at 1521. The trial court noted “
   23 ‘[t]he identity of those particular commercial buildings using such services [was]
   24
        1
   25       At the March 3, 2020 hearing, Defendants presented Exhibit 3, which Defendant
             Giddings purported was his personal holiday card mailing list. Upon inspection
   26        of Exhibit 3, however, it is clear that the holiday mailing list is a business venture
   27        by Defendant Giddings. 117 names present in Exhibit 3 overlap with the 144-
             person ABC client ranking list (Exhibit A) Defendants prepared in furtherance of
   28        their plan to steal FFA’s clients.
        SMRH:4826-3028-0886.3
                                                    -15-                       PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 16 of 21 Page ID #:667




    1 not generally known to the roofing industry.’” Id. The Morlife decision, which has
    2 been cited favorably by the federal courts, see Chartwell Staffing Servs. Inc. v. Atl.
    3 Sols. Grp. Inc., No. 819CV00642JLSJDE, 2019 WL 2177262, at *7 (C.D. Cal. May
    4 20, 2019), plainly rejects Defendants’ “personal relationships” argument.
    5            “There is no legitimate reason for characterizing differently the conduct of a
    6 former employee who uses customer information personally developed for the
    7 employer during the period of employment from the use of the very same
    8 information developed by a coworker who had no customer contact.” Morlife, 56
    9 Cal. App. 4th at 1526. This is because “information developed by an employee
   10 concerning the employer’s customers represents an investment of time and money
   11 on the part of the employer, justifying a grant of trade secret protection against
   12 exploitation by the former employee.” Id. (emphasis in original). Thus, Defendant
   13 Giddings cannot hide behind his own personal efforts in procuring and maintaining
   14 FFA clients. Again, this is not a situation where Defendant Giddings behaved
   15 ethically in connection with his departure – far from it.
   16            B.       Plaintiffs Have Shown They Will Suffer Irreparable And
   17                     Immediate Harm If The Court Declines To Issue A Preliminary
   18                     Injunction
   19            “[A]n intention to make imminent or continued use of a trade secret or to
   20 disclose it to a competitor will almost always certainly show irreparable harm.”
   21 Pac. Aerospace & Elec., Inc. v. Taylor, 295 F. Supp. 2d 1188, 1198 (E.D. Wash.
   22 2003) (quoting Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 92–93 (3rd Cir.
   23 1992)). “Evidence of threatened loss of prospective customers or goodwill certainly
   24 supports a finding of the possibility of irreparable harm.” Stuhlbarg Int’l Sales, 240
   25 F.3d at 841.
   26            As discussed above, the evidence presented before the Court unambiguously
   27 establishes that Defendants have misappropriated, and continue to threaten to
   28 misappropriate, Plaintiffs’ trade secrets. Thus, Plaintiffs are entitled to a

        SMRH:4826-3028-0886.3
                                                   -16-                      PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 17 of 21 Page ID #:668




    1 presumption that they will suffer irreparable injury without the temporary
    2 restraining order. Ernest & Ernest, 247 Cal. App. at 128-29; Vinyl Interactive, LLC
    3 v. Guarino, No. C 09-0987 (CW), 2009 WL 1228695, at *8 (N.D. Cal. May 1,
    4 2009).
    5            Plaintiffs have shown that if Defendants are not enjoined and are instead
    6 permitted to execute on their plan to raid FFA’s clients and employees using
    7 confidential trade secret information, FFA will suffer irreparable harm. At the
    8 Court’s March 3, 2020 hearing, FFA President Hakopian testified FFA could lose
    9 approximately 20 percent of its revenue stream by and through its loss of clients,
   10 which may result in layoffs at FFA, and would suffer an adverse impact to its
   11 reputation and goodwill. Without the protection of a preliminary injunction, FFA
   12 also faces substantial harm in the form of the loss of key FFA employees whom
   13 Defendants would solicit with full knowledge of these employees’ FFA
   14 compensation packages and their special relationships with targeted clients, the
   15 harm to Plaintiffs’ reputation with clients, prospective clients, investors and market
   16 analysis, and the inevitable drop in FFI’s stock price as a result of negative publicity
   17 and potential loss of FFA customers and revenue. (Hakopian Decl. ECF 6-2, ¶ 18).
   18 These forms of harm are undoubtedly recognized as that which a preliminary
   19 injunction may prevent and/or mitigate. See Wyndham Resort Dev. Corp. v.
   20 Bingham, No. 2:10-cv-01556-(GEB-KJM), 2010 WL 2740158, at *6-7 (E.D. Cal.
   21 July 9, 2010) (disclosure of confidential customer information threatened irreparable
   22 harm in the form of loss of goodwill); Language Line Servs., Inc. v. Language
   23 Servs. Assoc., LLC, No. C 10-02605 (JW), 2010 WL 2764714, at *5 (N.D. Cal. July
   24 13, 2010) (finding the plaintiff faced a risk of irreparable harm in the form of lost
   25 customers and goodwill); Hat World, Inc. v. Kelly, No. S-12-01591 (LKK/EFB),
   26 2012 WL 3283486, at *8 (E.D. Cal. Aug. 10, 2012) (stating that harm to goodwill
   27 may be considered irreparable)
   28            C.       The Balance of Equities Clearly Favor Enjoining Defendants

        SMRH:4826-3028-0886.3
                                                   -17-                     PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 18 of 21 Page ID #:669




    1            Plaintiffs recognize that in deciding to issue a preliminary injunction, the
    2 Court must “balance the interests of all parties and weigh the damage to each.” L.A.
    3 Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1203 (9th Cir.
    4 1980). The damage to Plaintiffs, as noted above, is loss of approximately 20 percent
    5 of Plaintiffs’ revenue, the loss of customers, loss of employees, goodwill,
    6 reputational damage. (Hakopian Decl., ¶ 18 (ECF No. 6-2). Defendants will likely
    7 argue that they were only preparing to compete and did not engage in actual
    8 competition. Yet, their hearing testimony, Competing Business Plan (Exhibit A)
    9 and related files conclusively evinces their willingness to cheat to get ahead. A
   10 preliminary injunction that would preserve Plaintiffs’ trade secrets “would not cause
   11 any significant hardship to defendant[s], because it would essentially only require
   12 [them] to abide by existing law regarding the unauthorized use of another's trade
   13 secrets.” Pyro Spectaculars N., Inc. v. Souza, 861 F. Supp. 2d 1079, 1092 (E.D. Cal.
   14 2012) (entering preliminary injunction in CUTSA matter). Thus, this factor strongly
   15 favors a preliminary injunction against Defendants.
   16            D.       Enjoining Defendants Is In The Public Interest
   17            “The public interest is served when [a] defendant is asked to do no more than
   18 abide by trade laws and the obligations of contractual agreements signed with [his]
   19 employer. The public interest is also served by enabling the protection of trade
   20 secrets.” Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1078 (N.D. Cal. 2016)
   21 (citing Bank of Am., N.A. v. Lee, No. CV 08–5546 CAS (JWJX), 2008 WL 4351348,
   22 at *7 (C.D. Cal. Sept. 22, 2008)). Here, there is no doubt that the public interest
   23 would be served by requiring Defendants to play fair ball, and therefore refrain from
   24 exploiting the trade secret information compiled during the course of their
   25 employment as fiduciaries of FFA (regardless of whether that information is in their
   26 heads or on a piece of paper). This factor falls squarely in favor of issuing a
   27 preliminary injunction against Defendants.
   28

        SMRH:4826-3028-0886.3
                                                    -18-                      PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 19 of 21 Page ID #:670




    1 III.       PLAINTIFFS’ REQUESTED INJUNCTIVE RELIEF
    2            The injunctive relief Plaintiffs seek is straightforward, unambiguous, and
    3 rooted squarely in the written and testimonial evidence presented to the Court.
    4 Plaintiffs request that until such time as this Court orders otherwise after Trial:
    5                1) Defendants, and all those acting in concert with them, are hereby
    6                     enjoined and restrained, directly or indirectly, from:
    7                           a. Using or disclosing the confidential information and trade secrets
    8                              of Plaintiffs;
    9                           b. Soliciting any FFA clients listed in Plaintiff’s Exhibit A. 2
   10                           c. Soliciting FFA’s clients by using any FFA client data, except for
   11                              the names of clients retained in Defendants’ memory;
   12                           d. Soliciting FFA’s clients through the use of Plaintiffs’ trade
   13                              secrets;
   14                           e. Soliciting FFA’s employees using Plaintiffs’ trade secrets,
   15                              including knowledge of Plaintiffs’ employee relationship(s) with
   16                              FFA clients; and
   17                           f. Engaging in any conduct that violates Defendants’ respective
   18                              Employment Agreement and/or Confidentiality Agreement.
   19
   20
   21
        2
            As an alternative, if the Court concludes that Defendant Giddings’ personal
   22        relationships with the clients listed in Exhibit A somehow obviate the trade secret
   23        status of the client information compiled in the client ABC ranking chart, then the
             court could consider an injunction that prohibits Defendants from soliciting
   24        FFA’s clients who are: (1) identified as “B” or “C” clients in Plaintiffs’ Exhibit
   25        A; (2) identified as “A” clients in Plaintiffs’ Exhibit A and, in the notes column,
             are identified as having relationships with any FFA employees other than
   26        Defendants, even if Defendants are also identified as persons with whom such
   27        “A” clients have relationships; and (3) identified as “A” clients in Plaintiffs’
             Exhibit A and are noted requiring assistance from any third party to convince the
   28        “A” client to become a client of Defendants.
        SMRH:4826-3028-0886.3
                                                         -19-                       PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 20 of 21 Page ID #:671




    1                2) Defendants shall immediately return to Plaintiffs all confidential
    2                     information, trade secrets and property belonging to Plaintiffs in their
    3                     possession, custody or control, including without limitation all
    4                     passwords and user names, regardless of whether such items have been
    5                     provided to their counsel.
    6                3) Defendants shall produce for inspection and imaging all computers,
    7                     personal electronic devices, cloud accounts, email accounts, and other
    8                     electronic storage devices belonging to, under the control of, accessible
    9                     to, or operated by the Defendants in order to ensure the return and
   10                     removal of all of Plaintiffs’ confidential business information and trade
   11                     secrets.
   12 IV.        CONCLUSION
   13            The evidence and testimony presented before and elicited at the March 3,
   14 2020 hearing presents a stark picture of the secretive efforts of two highly
   15 compensated officers of FFA who were more than willing to bend the rules and steal
   16 trade secrets to further their plan set up a competing business. Through their prior
   17 misappropriation and their expressed intent to continue to use FFA’s client data,
   18 Defendants present a threat of future harm. Plaintiffs have met their burden for
   19 requested injunctive relief, and respectfully request that the Court issue the
   20 requested preliminary injunction.
   21
   22
   23
   24
   25
   26
   27
   28

        SMRH:4826-3028-0886.3
                                                       -20-                     PLAINTIFFS’ CLOSING BRIEF
Case 8:20-cv-00359-DOC-KES Document 37 Filed 03/04/20 Page 21 of 21 Page ID #:672




    1                                       Respectfully submitted,
    2                                 SHEPPARD, MULLIN, RICHTER &
    3                                 HAMPTON LLP
        Dated: March 4, 2020
    4
    5                                 By           /s/ Jennifer G. Redmond
    6                                      JENNIFER G. REDMOND
                                           ISAIAH WEEDN
    7                                      Y. DOUGLAS YANG
    8
                                           Attorneys for Plaintiffs
    9                                      FIRST FOUNDATION INC. and FIRST
   10                                      FOUNDATION ADVISORS

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        SMRH:4826-3028-0886.3
                                            -21-                      PLAINTIFFS’ CLOSING BRIEF
